BY THE COURT:
IT IS ORDERED that respondent’s petition for rehearing, or, in the alternative, motion for clarification and modification of the Court’s opinion entered on September 4, 1981, 655 F.2d 86, is GRANTED to the extent of changing this portion of the fourth paragraph to read:
Since the black diamond navigational signal was . .. essential . .. and was being constructed for installation on a barge to be used in transporting ship modules to the shipyard in the East, the activity was sufficiently related to maritime commerce as to be maritime employment.
In all of other respects it is DENIED.